NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             20-OCT-2021
                                             07:48 AM
                                             Dkt. 112 OAWST


                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS
                        OF THE STATE OF HAWAI#I


                          SHELLEY S. GRANGER,
                     Claimant-Appellant-Appellee,
                                    v.
                        MAX MARA RETAIL, LTD.,
                     Employer-Appellee-Appellant,
                                   and
                  FIREMAN'S FUND INSURANCE COMPANY,
                 Insurance Carrier-Appellee-Appellant
                                   and
                      SPECIAL COMPENSATION FUND,
                            Appellee-Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2014-166; DCD No. 2-08-05722)


             ORDER APPROVING STIPULATION TO DISMISS APPEAL
      (By:     Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)

             Upon consideration of the Stipulation to Dismiss

Appeal, filed October 12, 2021 by Employer-Appellee-Appellant Max

Mara Retail, Ltd. and Insurance Carrier-Appellee-Appellant

Fireman's Fund Insurance Company, the papers in support, and the

record, it appears that (1) the appeal has been docketed; (2)

pursuant to Hawai#i Rules of Appellate Procedure (HRAP) Rule

42(b), the parties stipulate to dismiss the appeal because they
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

have agreed to a "Stipulated Compromise and Release Agreement;

Order; Waiver of Right to be Heard" which has been approved by

the Labor and Industrial Relations Appeals Board; and (3) the

stipulation is dated and signed by counsel for all parties

appearing in the appeal.

          Therefore, IT IS HEREBY ORDERED that the Stipulation to

Dismiss Appeal is approved, and the appeal is dismissed.

          Dated:   Honolulu, Hawai#i, October 20, 2021.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2